SUMMARY ORDER

Mayer and David Amsel, proceeding pro se, appeal the district court’s judgment for the United States Securities and Exchange Commission (“SEC”), finding them liable for fraud in violation of § 17(a) of the Securities Act, 15 U.S.C. § 77q(a), § 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and SEC Rule 10b-5,17 C.F.R. § 240.10b-5; and registration improprieties in violation of § 5(a) and (c) of the Securities Act, 15 U.S.C. § 77e(a) and (c). We assume the parties’ familiarity with the facts, the procedural history of the case, and the issues on appeal.1
We affirm the district court’s grant of summary judgment, for substantially the *53reasons set forth by the district court. There was no genuine dispute that the Amsels conducted wash sales and other prohibited coordinated trades, that they recklessly disregarded the misleading nature of their trades, and that the sales involved securities sold in interstate commerce.
The Amsels challenge the district court’s factual findings at trial and the sufficiency of the evidence. We decline to consider their arguments regarding the reliability of the SEC’s expert’s testimony and the relevance of certain deposition transcripts, as these arguments were not raised before the district court. See Virgilio v. City of New York, 407 F.3d 105, 116 (2d Cir.2005). “[A] party is not entitled to challenge on appeal the sufficiency of the evidence to support the jury’s verdict on a given issue unless it has timely moved in the district court for judgment as a matter of law on that issue.” Kirsch v. Fleet Street, Ltd., 148 F.3d 149, 164 (2d Cir.1998). The same principle applies at bench trials. See Fed. R.Civ.P. 52(c). We perceive no manifest injustice that would warrant reaching these waived claims.
The Amsels have failed to demonstrate that the district court clearly erred in accepting the SEC’s calculations as a reasonable approximation of their unjust enrichment. See S.E.C. v. First Jersey Secs., Inc., 101 F.3d 1450, 1475 (2d Cir.1996). They contend that the SEC’s calculations turn on the physical impossibility that they sold more shares than they owned. Not so. The SEC noted that the Amsels sold more shares than they purchased, which was true: they sold the shares given to them free of charge for their role as consultants, including those issued pursuant to an invalid S-8 registration.'
Liberally construed, the Amsels’ brief challenges the district court’s personal jurisdiction over David Amsel, in light of his Canadian citizenship and residency. He waived this defense by failing to raise it in the district court and, instead, proceeding with the litigation. See Grammenos v. Lemos, 457 F.2d 1067, 1070 (2d Cir.1972); see also Fed.R.Civ.P. 12(h).
We further affirm the district court’s default judgment against David Amsel. David Amsel did not explain his absence to the court, and Appellant Mayer Amsel could not do so on his behalf. Cf. Lattanzio v. COMTA, 481 F.3d 137, 139 (2d Cir. 2007) (per curiam)-, 28 U.S.C. § 1654. This justified the entry of default judgment. Brock v. Unique Racquetball & Health Clubs, Inc., 786 F.2d 61, 64 (2d Cir.1986).
Finally, we decline to reach the Amsels’ waived, non-jurisdictional argument that the U.S. securities laws do not apply to their trades because some of their brokerage accounts were in Canada. See Morrison v. Nat’l Australia Bank Ltd., 561 U.S. 247, 130 S.Ct. 2869, 2877, 177 L.Ed.2d 535 (2010).
We have considered all of the Amsels’ arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.

. The standards of review are neither contested nor determinative. See L.I. Head Start Child Dev. Servs., Inc. v. Econ. Opportunity Comm’n of Nassau Cnty., 710 F.3d 57, 65 (2d Cir.2013) (sufficiency of the evidence); Jimico Enters., Inc. v. Lehigh Gas Corp., 708 F.3d 106, 110 (2d Cir.2013) (summary judgment and size of a damages award); Serricchio v. Wachovia Secs., LLC, 658 F.3d 169, 191 (2d Cir.2011) (decision to award damages); City of New York v. Mickalis Pawn Shop, L.L.C., 645 F.3d 114, 131 (2d Cir.2011) (entry of default judgment).